Opinion issued February 15, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00346-CV
____________

ALLIANTGROUP, L.P., Appellant

V.

BRIAN PLUCKHAN, GREG ELIAS, RANDALL EICKHOFF, TAX
PROJECTS GROUP, L.P.; TAX PROJECTS GROUP, L.L.P.; AND TED
DRASS, Appellees



On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2006-04160



MEMORANDUM OPINION
	Appellant has filed an unopposed motion to dismiss with prejudice.  No
opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed
with prejudice.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.